        Case 2:20-cv-00774-GEKP Document 11 Filed 05/06/20 Page 1 of 2



                      IN THT', UNTTED STATES I}ISTRICT COURT
                   FOR TI{II, EASTERN DISTRICT OF PENNSYLVANIA

MARY BUSH,
    Plaintiff,

       v.                                            crvll,   No.20-0774

ALEXANDER J. CHOTKOWSKI, et aL,,
       Defendants.

                                            ORDER

       AND NOW,      ,fi, ry(drySfMay,2020,      upon consideration of Mary Bush's "Motion for

Permission to Proceed In Farma Pauperis with Motion for Application to Proceed in District

Court Without Prepaying Fees or Costs to be Kept Under Seal" @CF No. 1), and pro se

Complaint @CF No. 2), and Praecipe to File Lis Pendens (ECF No. 3) it is ORDERED that:

       1.     Leave to proceed inJbrma paaperisis GRANTED pursuant to 28 U.S.C. $ 1915.

       2.     The motion to seal, in which Ms. Bush essentially asks the Court to prevent the

public and theDefendants from viewing her informapauperis application, is DENIED.

       3.     The Complaint is DEEMED filed.

       4.     Ms. Bush's Complaint is DISMISSED in its entirety forthe reasons stated in the

Court's Memorandum as follows:

              &. Any claims   raised on behalf of Genevieve Bush or the Genevieve Bush

              Revocable Living Trust are DISIT,IISSED WITHOUT PREJUDICE;

              b.      Ms. Bush's federal claims are DISMISSEI) WITH PREJIIIIICE for

              failure to state a claim, pursuant to 28 U.S.C. $ 1915(e)(2)@)(ii); and

              c.   Ms. Bush's state law claims are DISMISSED WITHOUT PREJUDICE for

              lack of subject matter jurisdiction.
Case 2:20-cv-00774-GEKP Document 11 Filed 05/06/20 Page 2 of 2



5.   Ms. Bush is not granted leave to file an axnerdd complaint in this matter"

6.   The Praecipeto File Lis Pendens is   STRICKEN.

7.   The Clerk of Court shall CLOSS this case.
